The Vice-Chancellor :
The complainant may be permitted to amend his bill, as proposed, omitting the words in brackets.(a) But, upon the affidavit of the defendant, showing that an almost entirely new answer will become necessary, the complainant must pay the costs of putting in the answer now on file, as a condition of allowing the amendment: I Hoff. Pr. 285; and with leave to the defendant also, after the bill shall be amended, to demur thereto, if he shall be so advised.

) These words referred to the amendments, as thus; “ And your orator, (by way of amendment to this his hill of complaint, now) showeth, &c.”